Exhibit 10.4

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

This Agreement is made and entered into effective as of January 20, 2005 by and
between Southwest Community Bank, with its principal offices located in the City
of Carlsbad, California (“the Bank”), and Alan J. Lane an individual residing in
the State of California (“the Executive”).

R E C I T A L S

WHEREAS, the Executive is an employee of the Bank, serving since July 15, 2004;

WHEREAS, the Bank desires to establish a compensation benefit program as a
fringe benefit for executive officers of the Bank in order to attract and retain
individuals with extensive and valuable experience in the banking industry;

WHEREAS, the Executive’s experience and knowledge of the affairs of the Bank and
the banking industry are extensive and valuable;

WHEREAS, it is deemed to be in the best interests of the Bank to provide the
Executive with certain fringe benefits, on the terms and conditions set forth
herein, in order to reasonably induce the Executive to remain in the Bank’s
employment; and

WHEREAS, the Executive and the Bank wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
the Executive;

NOW, THEREFORE, in consideration of the services to be performed by the
Executive in the future, as well as the mutual promises and covenants contained
herein, the Executive and the Bank agree as follows:

A G R E E M E N T

1. Terms and Definitions.

1.1. Administrator. The Bank shall be the “Administrator” and, solely for the
purposes of ERISA as defined in subparagraph 1.8 below, the “fiduciary” of this
Agreement where a fiduciary is required by ERISA.

1.2. Applicable Percentage. The term “Applicable Percentage” shall mean that
percentage listed on Schedule “A” attached hereto which is adjacent to the
number of calendar years which shall have elapsed from the date of this
Agreement and ending on the date payments are to first begin under the terms of
this Agreement. However, if the Executive’s employment is terminated under
subparagraph 5.1 (“Termination Without Cause”), then the Applicable Percentage
from the preceding sentence is accelerated by two years (20%). Notwithstanding
the foregoing or the percentages set forth on Schedule “A”, but subject to all
other terms and conditions set forth herein, the “Applicable Percentage” shall
be one hundred percent (100%) upon the Executive’s death, or upon the
Executive’s termination of employment that is on account of or after a “Change
in Control” (see subparagraphs 1.3 and 5.4). With regard to the Executive’s
“Constructive Termination of Employment” (as defined in subparagraph 1.5), the
preceding sentence only applies if the Constructive Termination of employment
occurs within three hundred and sixty-five (365) days from the Change in
Control, and the Executive has not accepted an employment contract with the new
employer that is for a term of at least two (2) years.

1.3. Change in Control. The term “Change in Control” shall mean the occurrence
of any of the following events with respect to the Bank (with the term “Bank”
being defined for purposes of determining whether a “Change in Control” has
occurred to include a Holding Company if one is formed in the future: (i) a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or in response to any
other form or report to the regulatory agencies or governmental authorities
having jurisdiction over the Bank or any stock exchange on which the Bank’s
shares are listed which requires the reporting of a change in control; (ii) any
merger, consolidation or reorganization of the Bank in which the Bank does not
survive; (iii) any sale, lease, exchange, mortgage, pledge,



--------------------------------------------------------------------------------

transfer or other disposition (in one transaction or a series of transactions)
of any assets of the Bank having an aggregate fair market value of fifty percent
(50%) of the total value of the assets of the Bank, reflected in the most recent
balance sheet of the Bank; (iv) a transaction whereby any “person” (as such term
is used in the Exchange Act) or any individual, corporation, partnership, trust
or any other entity becomes the beneficial owner, directly or indirectly, of
securities of the Bank representing twenty-five percent (25%) or more of the
combined voting power of the Bank’s then outstanding securities; or (v) a
situation where, in any one-year period, individuals who at the beginning of
such period constitute the Board of Directors of the Bank cease for any reason
to constitute at least a majority thereof, unless the election, or the
nomination for election by the Bank’s shareholders, of each new Director is
approved by a vote of at least three-quarters (3/4) of the Directors then still
in office who were Directors at the beginning of the period. Notwithstanding the
foregoing or anything else contained herein to the contrary, there shall not be
a “Change of Control” for the purposes of this Agreement if the event which
would otherwise come within the meaning of the term “Change of Control” involves
an Employee Stock Ownership Plan sponsored by the Bank which is the party that
acquires “control” or is the principal participant in the transaction
constituting a “Change in Control,” as described above.

1.4. The Code. The “Code” shall mean the Internal Revenue Code of 1986, as
amended (the “Code”).

1.5. Constructive Termination of Employment. The term “Constructive Termination
of Employment” means termination of Employment by Executive because the working
conditions are so intolerable or aggravated that a reasonable person in the
Executive’s position would be compelled to resign, provided that the Executive
advised the Bank of the conditions and the Bank failed to take timely reasonable
actions to remedy the conditions.

1.6. Disability/Disabled. The term “Disability” or “Disabled” shall have the
same meaning given such terms in any policy of disability insurance maintained
by the Bank for the benefit of the Executive. In the absence of such a policy
which extends coverage to the Executive in the event of disability, the terms
shall mean bodily injury or disease (mental or physical) which wholly and
continuously prevents the performance of duty for at least six (6) months.

1.7. Effective Date. The term “Effective Date” shall mean the date first written
above.

1.8. ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

1.9. Executive Benefit. The term “Executive Benefit” or “Retirement Benefit
Payments” shall mean the benefits determined pursuant to subparagraphs 3.1 and
in accordance with Schedule “B”, and reduced or adjusted to the extent:
(i) required under the other provisions of this Agreement, including, but not
limited to, Paragraphs 5, 6, and 7 hereof; (ii) required by reason of the lawful
order of any regulatory agency or body having jurisdiction over the Bank; or
(iii) required in order for the Bank to properly comply with any and all
applicable state and federal laws, including, but not limited to, income,
employment and disability income tax laws (e.g., FICA, FUTA, SDI).

1.10. Normal Retirement Date. The term “Normal Retirement Date” shall mean the
Retirement, as defined below, of the Executive upon attainment of age fifty-five
(55).

1.11. Plan Year. The term “Plan Year” shall mean the Bank’s fiscal year.

1.12. Retirement. The term “Retirement” or “Retires” shall refer to the date
which the Executive acknowledges in writing to Bank to be the last day the
Executive will provide any significant personal services, whether as an employee
or independent consultant or contractor, to the Bank. For purposes of this
Agreement, the phrase “significant personal services” shall mean more than ten
(10) hours of personal services rendered to one or more individuals or entities
in any thirty (30) day period.

1.13. Termination for Cause. The term “Termination for Cause” shall mean
termination of the employment of the Executive by reason of any of the
following, and only by reason of any of the following:

(a) The Executive’s deliberate violation of (i) any state or federal banking or
securities laws, or of the Bylaws, rules, policies or resolutions of the Bank,
or (ii) of the rules or regulations of the California Department of Financial
Institutions, the Federal Deposit Insurance Corporation, the Federal Reserve
Board of Governors, the Office of the Comptroller of the Currency or any other
regulatory agency or governmental authority having jurisdiction over the Bank,
which has a material financial adverse effect upon the Bank; or

 

2



--------------------------------------------------------------------------------

(b) The Executive’s conviction of (i) any felony or (ii) a crime involving moral
turpitude or a fraudulent or dishonest act which, in each case, has a material
adverse effect on the Bank.

1.14. Year of Service. The term “Year of Service” shall mean any calendar year
in which the Executive is employed by the Bank for at least six (6) months.

1.15. Accrued Liability Balance. The term “Accrued Liability Balance” shall mean
the amount that has been accrued by the Employer on its financial statements to
fund the retirement benefits expense of the Employee as of the end of the month
preceding the Employee’s termination of employment.

2. Scope, Purpose and Effect.

2.1. Contract of Employment. Although this Agreement is intended to provide the
Executive with an additional incentive to remain in the employ of the Bank, this
Agreement shall not be deemed to constitute a contract of employment between the
Executive and the Bank nor shall any provision of this Agreement restrict or
expand the right of the Bank to terminate the Executive’s employment. This
Agreement shall have no impact or effect upon any separate written Employment
Agreement which the Executive may have with the Bank, it being the parties’
intention and agreement that unless this Agreement is specifically referenced in
said Employment Agreement (or any modification thereto), this Agreement (and the
Bank’s obligations hereunder) shall stand separate and apart and shall have no
effect on or be affected by, the terms and provisions of said Employment
Agreement.

2.2. Fringe Benefit. The benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.

2.3. Prohibited Payments. Notwithstanding anything in this Agreement to the
contrary (and in particular in subparagraphs 1.8 or 3 hereof), if any payment
made under this Agreement is a “golden parachute payment” as defined in
Section 28(k) of the Federal Deposit Insurance Act (12 U.S.C. section 1828(k)
and Part 359 of the Rules and Regulations of the Federal Deposit Insurance
Corporation (collectively, the “FDIC Rules”) or is otherwise prohibited,
restricted or subject to the prior approval of a Bank Regulator, then no payment
shall be made hereunder without complying with said FDIC Rules.

3. Executive Benefits Payments.

3.1. Payments Commence Upon Normal Retirement Date. If the Executive shall
remain in the continuous employment of the Bank until attaining fifty-five
(55) years of age, the Executive shall be entitled to be paid the Applicable
Percentage of the Executive Benefits, as defined in Schedule B, in substantially
equal monthly installments on the first day of each month, beginning with the
month following the month in which the Executive Retires or upon such later date
as may be mutually agreed upon by the Executive and the Bank in advance of said
Retirement date, payable for a period of one hundred and eighty (180) months.

3.3. Payments in the Event of the Executive’s Death. In the event of the
Executive’s death, any payments under this, paragraph 3 shall be prorated to the
date of death.

4. Payments in the Event Disability Occurs Prior to Retirement. In the event the
Employee becomes Disabled at any time after the Effective Date of this Agreement
but prior to Retirement, the Employee shall be entitled to be paid The Accrued
Liability Balance as specified in Section 1.15 in sixty (60) substantially equal
monthly installments on the first day of each month, beginning with the month
following the month in which the Employee becomes Disabled.

5. Payments in the Event Executive Is Terminated Prior to Retirement. As
indicated in subparagraph 2.1 above, the Bank reserves the right to terminate
the Executive’s employment, with or without Cause but subject to any written
employment agreement which may then exist, at any time prior to the Executive’s
Retirement. In the event that the employment of the Executive shall be
terminated,

 

3



--------------------------------------------------------------------------------

other than by reason of Disability or Retirement, then this Agreement shall
terminate upon the date of such termination of employment; provided, however,
that the Executive shall be entitled to the following benefits as may be
applicable depending upon the circumstances surrounding the Executive’s
termination:

5.1. Termination Without Cause. If the Executive’s employment is terminated by
the Bank without cause, and such termination is not subject to the provisions of
subparagraph 5.4 below, the Executive shall be entitled to be paid the
Applicable Percentage of the Executive Benefits as defined above calculated as
of the end of the year following the year the Employee was terminated, in
substantially equal monthly installments on the first day of each month,
beginning with the month following the month in which the Executive attains
fifty-five (55) years of age, or any month thereafter, as requested in writing
by the Executive and delivered to the Bank or its successor thirty (30) days
prior to the commencement of installment payments.

5.2. Voluntary Termination by the Executive.

(a) If the Applicable Percentage is one hundred percent (100%), the Executive
shall be entitled to be paid the Applicable Percentage of the Executive
Benefits, as defined in Schedule B, in substantially equal monthly installments
on the first day of each month, beginning with the month following the month in
which the Executive attains fifty-five (55) years of age, or any month
thereafter, as requested in writing by the Executive and delivered to the Bank
or its successor thirty (30) days prior to the commencement of installment
payments

(b) If the Executive’s employment is terminated by voluntary resignation prior
to the date specified in Schedule A which corresponds to an Applicable
Percentage equal to one hundred percent (100%) and such resignation is not
subject to the provisions of subparagraph 5.4 below, then the Executive shall
forfeit any and all rights and benefits he may have under the terms of this
Agreement and shall have no right to be paid any of the amounts which would
otherwise be due or paid to the Executive by the Bank pursuant to the terms of
this Agreement.

(c) Termination of Employment of Executive that is a “Constructive Termination
of Employment” (as defined in subparagraph 1.5) shall not be considered as a
voluntary Termination by Executive but rather as a Termination of Employment by
Bank without cause.

5.3. Termination for Cause. The Executive agrees that if his employment with the
Bank is terminated “for cause,” as defined in subparagraph 1.13 of this
Agreement, he shall forfeit any and all rights and benefits he may have under
the terms of this Agreement and shall have no right to be paid any of the
amounts which would otherwise be due or paid to the Executive by the Bank
pursuant to the terms of this Agreement; provided however, if the Executive is
terminated for disability, he shall be entitled to benefits under Section 4.

5.4. Termination on Account of or After a Change in Control. In the event the
Executive’s employment with the Employer is terminated by the Employer in
conjunction with, or by reason of, a “Change in Control” (as defined in
subparagraph 1.3 above then the Executive shall be entitled to be paid the
Applicable Percentage of the Executive Benefits, as defined above, in
substantially equal monthly installments on the first day of each month,
beginning with the month following the month in which the Change in Control has
occurred, as requested in writing by the Executive and delivered to the Bank or
its successor thirty (30) days prior to the commencement of installment
payments; provided, however, that in the event the Executive does not request a
commencement date as specified, such installments shall be paid on the first day
of each month, beginning with the month following the month in which the
Executive attains fifty-five (55) years of age. The installments shall be
payable for a period of one hundred and eighty (180) months.

6. IRS Section 280G Issues. If all or any portion of the amounts payable to the
Executive under this Agreement, either alone or together with other payments
which the Executive has the right to receive from the Bank, constitute “excess
parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), that are subject to the excise tax
imposed by Section 4999 of the Code (or similar tax and/or assessment),
Executive shall be responsible for the payment of such excise tax and Bank (and
its successor) shall be responsible for any loss of deductibility related
thereto; provided, however, that Bank and Executive shall cooperate with each
other and use all reasonable efforts to minimize to the fullest extent possible
the amount of excise tax imposed by Section 4999 of the Code. If, at a later
date, it is determined (pursuant to final regulations or published rulings of
the Internal Revenue Service, final judgment of a court of competent
jurisdiction, or otherwise) that the amount of excise taxes payable by

 

4



--------------------------------------------------------------------------------

the Executive is greater than the amount initially so determined, then the
Executive shall pay an amount equal to the sum of such additional excise taxes
and any interest, fines and penalties resulting from such underpayment. The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by the Bank immediately prior to the change
in control or such other independent accounting firm or advisor as may be
mutually agreeable to Bank and Executive in the exercise of their reasonable
good faith judgment.

7. Right To Determine Funding Methods. The Bank reserves the right to determine,
in its sole and absolute discretion, whether, to what extent and by what method,
if any, to provide for the payment of the amounts which may be payable to the
Executive, under the terms of this Agreement. In the event that the Bank elects
to fund this Agreement, in whole or in part, through the use of life insurance
or annuities, or both, the Bank shall determine the ownership and beneficial
interests of any such policy of life insurance or annuity. The Bank further
reserves the right, in its sole and absolute discretion, to terminate any such
policy, and any other devise used to fund its obligations under this Agreement,
at any time, in whole or in part. Consistent with Paragraph 9 below, the
Executive shall have no right, title or interest in or to any funding source or
amount utilized by the Bank pursuant to this Agreement, and any such funding
source or amount shall not constitute security for the performance of the Bank’s
obligations pursuant to this Agreement. In connection with the foregoing, the
Executive agrees to execute such documents and undergo such medical examinations
or tests which the Bank may request and which may be reasonably necessary to
facilitate any funding for this Agreement including, without limitation, the
Bank’s acquisition of any policy of insurance or annuity.

8. Claims Procedure. The Bank shall, but only to the extent necessary to comply
with ERISA, be designated as the named fiduciary under this Agreement and shall
have authority to control and manage the operation and administration of this
Agreement. Consistent therewith, the Bank shall make all determinations as to
the rights to benefits under this Agreement. Any decision by the Bank denying a
claim by the Executive for benefits under this Agreement shall be stated in
writing and delivered or mailed, via registered or certified mail, to the
Executive, the Executive’s spouse or the Executive’s beneficiaries, as the case
may be. Such decision shall set forth the specific reasons for the denial of a
claim. In addition, the Bank shall provide the Executive, or as applicable, the
Executive’s spouse or beneficiaries, with a reasonable opportunity for a full
and fair review of the decision denying such claim.

9. Status as an Unsecured General Creditor. Notwithstanding anything contained
herein to the contrary: (i) the Executive shall have no legal or equitable
rights, interests or claims in or to any specific property or assets of the Bank
as a result of this Agreement; (ii) none of the Bank’s assets shall be held in
or under any trust for the benefit of the Executive or held in any way as
security for the fulfillment of the obligations of the Bank under this
Agreement; (iii) all of the Bank’s assets shall be and remain the general
unpledged and unrestricted assets of the Bank; (iv) the Bank’s obligation under
this Agreement shall be that of an unfunded and unsecured promise by the Bank to
pay money in the future; and (v) the Executive shall be an unsecured general
creditor with respect to any benefits which may be payable under the terms of
this Agreement.

Notwithstanding subparagraphs (i) through (v) above, the Bank and the Executive
acknowledge and agree that, in the event of a Change in Control, upon request of
the Executive, or in the Bank’s discretion if the Executive does not so request
and the Bank nonetheless deems it appropriate, the Bank shall establish, not
later than the effective date of the Change in Control, a Rabbi Trust or
multiple Rabbi Trusts (the “Trust” or “Trusts”) upon such terms and conditions
as the Bank, in its sole discretion, deems appropriate and in compliance with
applicable provisions of the Code, in order to permit the Bank to make
contributions and/or transfer assets to the Trust or Trusts to discharge its
obligations pursuant to this Agreement. The principal of the Trust or Trusts and
any earnings thereon shall be held separate and apart from other funds of the
Bank to be used exclusively for discharge of the Bank’s obligations pursuant to
this Agreement and shall continue to be subject to the claims of the Bank’s
general creditors until paid to the Executive in such manner and at such times
as specified in this Agreement.

10. Discretion of Board to Accelerate Payout. Notwithstanding any of the other
provisions of this Agreement, the Board of Directors of the Bank or the Holding
Company may, if determined in its sole and absolute discretion to be
appropriate, accelerate the payment of the amounts due under the terms of this
Agreement, provided that the Executive: (i) consents to the revised payout terms
determined appropriate by the Board of Directors; and (ii) does not negotiate or
in any way influence the terms of proposed altered/accelerated payout (said
decision to be made solely by the Board of Directors and offered to the
Executive on a “take it or leave it basis”).

 

5



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1. Opportunity To Consult With Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this subparagraph 11.1. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.

11.2. Arbitration of Disputes. All claims, disputes and other matters in
question arising out of or relating to this Agreement or the breach or
interpretation thereof, other than those matters which are to be determined by
the Bank in its sole and absolute discretion, shall be resolved by binding
arbitration before a representative member, selected by the mutual agreement of
the parties, of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”),
located in San Diego, California. In the event JAMS is unable or unwilling to
conduct the arbitration provided for under the terms of this Paragraph, or has
discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties of the American Arbitration
Association (“AAA”) located in San Diego, California, shall conduct the binding
arbitration referred to in this Paragraph. Notice of the demand for arbitration
shall be filed in writing with the other party to this Agreement and with JAMS
(or AAA, if necessary). In no event shall the demand for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations. The arbitration shall be subject to such rules of
procedure used or established by JAMS, or if there are none, the rules of
procedure used or established by AAA. Any award rendered by JAMS or AAA shall be
final and binding upon the parties, and as applicable, their respective heirs,
beneficiaries, legal representatives, agents, successors and assigns, and may be
entered in any court having jurisdiction thereof. The obligation of the parties
to arbitrate pursuant to this clause shall be specifically enforceable in
accordance with, and shall be conducted consistently with, the provisions of
Title 9 of Part 3 of the California Code of Civil Procedure. Any arbitration
hereunder shall be conducted in San Diego, California, unless otherwise agreed
to by the parties.

11.3. Attorneys’ Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

11.4. Notice. Any notice required or permitted of either the Executive or the
Bank under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third
(3rd) day after mailing via U.S. first class mail, registered or certified,
postage prepaid and return receipt requested, and addressed to the party at the
address given below for the receipt of notices, or such changed address as may
be requested in writing by a party.

 

If to the Bank:

   Southwest Community Bank    5810 El Camino Real    Suite D    Carlsbad, CA
92013    Attention: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

If to the Executive:

   Alan J. Lane    41090 Avenida Verde    Temecula, CA 92591    and a copy to:
   Lawrence S. Branton, Esq.    Branton & Wilson, APC    701 B St., Suite 1255
   San Diego, CA 92101-8187

11.5. Assignment. The Executive shall have no power or right to transfer,
assign, anticipate, hypothecate, modify or otherwise encumber any part or all of
the amounts payable hereunder, nor, prior to payment in accordance with the
terms of this Agreement, shall any portion of such amounts be: (i) subject to
seizure by any creditor of the Executive, by a proceeding at law or in equity,
for the payment of any debts, judgments, alimony or separate maintenance
obligations which may be owed by the Executive; or (ii) transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. Any such
attempted assignment or transfer shall be void.

11.6. Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Executive and the Bank. Accordingly, the
Bank shall not merge or consolidate into or with another corporation, or
reorganize or sell substantially all of its assets to another corporation, firm
or person, unless and until such succeeding or continuing corporation, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. In the alternative, the Holding Company may agree to assume and
discharge the obligation of the Bank under this Agreement. Upon the occurrence
of such event, the term “Bank” as used in this Agreement shall be deemed to
refer to such surviving or successor firm, person, entity or corporation, or the
Holding Company, as the case may be.

11.7. Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party’s right
thereafter to enforce each and every term and condition of this Agreement.

11.8. Partial Invalidity. If any terms, provision, covenant, or condition of
this Agreement is determined by an arbitrator or a court, as the case may be, to
be invalid, void, or unenforceable, such determination shall not render any
other term, provision, covenant or condition invalid, void or unenforceable, and
the Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

11.9. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the subject
matter of this Agreement and contains all of the covenants and agreements
between the parties with respect thereto. Each party to this Agreement
acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.

11.10. Modifications. Any modification of this Agreement shall be effective only
if it is in writing and signed by each party or such party’s authorized
representative.

11.11. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.

11.12. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

11.13. Governing Law. The laws of the State of California, other than those laws
denominated choice of law rules, and where applicable, the rules and regulations
of the Board of Governors of the Federal Reserve System, Federal Deposit
Insurance Corporation, Office of the Comptroller of the Currency, or any other
regulatory agency or governmental authority having jurisdiction over the Bank or
its holding company, shall govern the validity, interpretation, construction and
effect of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Executive have executed this Agreement on
the date first above-written in the City of Carlsbad, California.

 

SOUTHWEST COMMUNITY BANK    EXECUTIVE By:   

/s/ Frank J. Mercardante

  

/s/ Alan J. Lane

   Frank J. Mercardante    Alan J. Lane    Chief Executive Officer      

/s/ Barbara S. Cavalluzzi

  

/s/ Paul M. Weil

   Witness    Witness

SCHEDULE A

 

CALENDAR YEAR

  

APPLICABLE

PERCENTAGE

 

Inception of service to 04/19/2005:

   7 %

04/20/2005 to 04/19/2006:

   14 %

04/20/2006 to 04/19/2007:

   21 %

04/20/2007 to 04/19/2008:

   28 %

04/20/2008 to 04/19/2009:

   35 %

04/20/2009 to 04/19/2010:

   42 %

04/20/2010 to 04/19/2011:

   49 %

04/20/2011 to 04/19/2012:

   56 %

04/20/2012 to 04/19/2013:

   63 %

04/20/2013 to 04/19/2014:

   70 %

04/20/2014 to 04/19/2015:

   77 %

04/20/2015 to 04/19/2016:

   85 %

04/20/2016 to 04/19/2017:

   92 %

04/20/2017 and beyond:

   100 %

Beginning in the year 2006, the Executive shall be entitled to the Applicable
Percentage increase for each calendar year, during which he is employed by the
Bank for at least six months.

 

8



--------------------------------------------------------------------------------

SCHEDULE B

EXECUTIVE BENEFITS

Pursuant to the terms of this Agreement, The Bank shall pay to the Executive One
Hundred Thousand Dollars ($100,000) per year, for a period of fifteen (15) years
(180 months), payable in twelve equal monthly installments. The amount of
Executive Benefits payable under the Agreement shall be adjusted each year from
the date of commencement of payments of the Executive Benefits until the death
of the Executive as follows:

a. The Executive Benefits shall be increased at the rate of three percent
(3%) compounded each year.

 

9



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO EXECUTIVE SUPPLEMENTAL COMPENSATION

AGREEMENT BY AND BETWEEN SOUTHWEST

COMMUNITY BANK AND ALAN J. LANE

This First Amendment To Executive Supplemental Compensation Agreement By and
Between Southwest Community Bank and Alan J. Lane (hereinafter “Amendment”) is
made and entered into effective this April 28, 2005, by and between Southwest
Community Bank, with its principal offices located in the City of Carlsbad,
California (hereinafter “the Bank”), and Alan J. Lane, an individual residing in
the state of California, (hereinafter “the Executive”).

Because of an inconsistency with respect to vesting percentages as they appear
in “Schedule A” to the Executive Supplemental Compensation Agreement, and
reference to acceleration of vesting following a Termination Without Cause, the
parties hereby agree to Amend the Executive Supplemental Compensation Agreement,
effective as of January 20, 2005, by and between the Bank and the Executive, as
follows:

To delete reference to the “(20%)” figure as it appears on page 1 of the
Agreement, under the heading “1.2 Applicable Percentage”, at line 6 of that
paragraph.

It is the intent of the Parties that the deletion of this “20%” figure shall
eliminate any inconsistency or conflict between the intended vesting schedule
appearing in Exhibit A to the underlying Agreement and any provisions thereto
(including but not limited to Paragraph 1.2).

To the extent that any paragraph, term, or provision of the Executive
Supplemental Compensation Agreement is not specifically amended herein, or in
any other amendment thereto, said paragraph, term, or provision shall remain in
full force and effect as set forth in said Agreement.

IN WITNESS WHEREOF, the Employee and a duly authorized Bank officer have signed
this Agreement as of the written date.

Southwest Community Bank

 

By   

/s/ Frank J. Mercardante

   Date: 4/28/05 Title    Chief Executive Officer   

/s/ Alan J. Lane

   Date: 4/28/05 Alan J. Lane   

/s/ Paul M. Weil

  

/s/ Barbara S. Cavalluzzi

Witness    Witness

 

10



--------------------------------------------------------------------------------

Southwest Community Bank

SECOND AMENDMENT TO

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

This Amendment dated April 19, 2006 amends the Executive Supplemental
Compensation Agreement between Southwest Community Bank (the “Bank”) and Alan J.
Lane (the “Executive”) dated January 20, 2005, as amended April 28, 2005 (the
“Agreement”).

The parties desire to amend the Agreement so that it complies with Internal
Revenue Code Section 409A, which was promulgated pursuant to the American Jobs
Creation Act of 2004. Accordingly, the parties agree that the Agreement shall be
amended as follows:

1. Subparagraph 1.2 shall be amended in its entirety to read:

“1.2 Applicable Percentage. The term “Applicable Percentage” shall mean that
percentage listed on Schedule A attached hereto which is adjacent to the date
range which includes the date on which payments are to commence under the terms
of this Agreement. However, if the Executive’s employment is terminated without
cause, then for purposes of calculating the benefit under subparagraph 5.1, the
Applicable Percentage as shown on Schedule B shall be accelerated by two years.
For purposes of the benefits under subparagraph 5.4 following a Change in
Control, the Applicable Percentage shall be one hundred percent (100%). With
regard to the Executive’s Constructive Termination of Employment following a
Change in Control, the preceding sentence only applies if the Constructive
Termination of Employment occurs within 365 days after the Change in Control and
the Executive has not accepted an employment contract with the new employer that
is for a term of at least two years.”

 

2. Subparagraph 1.6 shall be amended in its entirety to read:

“1.6 Disability/Disabled. The term “Disability” or “Disabled” shall mean the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Bank.”

 

3. Subparagraph 3.1 shall be amended in its entirety to read:

“3.1 Payments After Normal Retirement Age. If the Executive shall remain in the
continuous employment of the Bank until attaining fifty-five (55) years of age,
the Executive

 

11



--------------------------------------------------------------------------------

shall be entitled to be paid the Applicable Percentage of the Executive
Benefits, as defined in Schedule B, in substantially equal monthly installments
on the first day of each month, beginning with the month following the month in
which the Executive Retires or is terminated by the Bank without cause, payable
for a period of one hundred and eighty (180) months. The commencement date for
payments is subject to Paragraph 10 below.”

 

4. Subparagraph 3.3, shall be renumbered as Subparagraph 3.2 and shall be
amended in its entirety to read:

“3.2 Payments Terminate at Death. All payments under this Agreement shall be
prorated for the year in which the Executive dies to the date of the Executive’s
death and the prorated amount shall be paid on the next regular installment
payment date. All installment payments thereafter shall cease.”

 

5. Subparagraph 5.1 shall be amended in its entirety to read:

“5.1 Termination Without Cause. If the Executive’s employment is terminated by
the Bank without cause or by the Executive as a result of Constructive
Termination of Employment, and such termination is not subject to the provisions
of subparagraph 5.4 below, then the Executive shall be entitled to be paid the
Applicable Percentage of the Executive Benefits, as defined above, calculated as
of the end of the year following the year in which the Executive is terminated,
as if the employment had continued to such date, in substantially equal monthly
installments on the first day of each month, beginning with the month following
the month in which the Executive attains fifty-five (55) years of age, payable
for a period of one hundred and eighty (180) months. The commencement date for
payments is subject to Paragraph 10 below.”

 

6. Subparagraph 5.2(a) shall be amended in its entirety to read:

“5.2 Voluntary Termination by the Executive

(a) If the Applicable Percentage is one hundred percent (100%), the Executive
shall be entitled to be paid the Applicable Percentage of the Executive
Benefits, as defined in Schedule B, in substantially equal monthly installments
on the first day of each month, beginning with the month following the month in
which the Executive attains fifty-five (55) years of age payable for a period of
one hundred and eighty (180) months. The commencement date for payments is
subject to Paragraph 10 below.”

 

7. Subparagraph 5.4 shall be amended in its entirety to read:

“5.4 Termination on Account of or After a Change in Control. In the event:
(i) the Executive’s employment with the Bank is terminated by the Bank in
conjunction with, or by reason of, a “Change in Control” (as defined in
subparagraph 1.3 above) or (ii) there is a Constructive Termination of
Employment after the Change in Control, then the Executive shall

 

12



--------------------------------------------------------------------------------

be entitled to be paid the Applicable Percentage of the Executive Benefits, as
defined above, in substantially equal monthly installments on the first day of
each month beginning the month following the termination of employment by the
Bank or the Constructive Termination of Employment, payable for a period of one
hundred and eighty (180) months. The commencement date for payments is subject
to Paragraph 10 below.”

 

8. Paragraph 6 shall be amended to add the following sentence and shall
otherwise remain in its entirety:

“All efforts by the Bank and the Executive to minimize the amount of excise tax
imposed by Section 4999 of the Code shall be in accordance with Section 409A of
the Code.”

 

9. Paragraph 10 shall be amended in its entirety to read:

“10 Delay of Payment if Specified Employee. Other than with respect to benefits
paid in the event of Disability under Paragraph 4, if at the time the
Executive’s employment terminates the Executive is a “specified employee,” as
defined in Section 409A of Code, the Executive Benefits shall not commence until
the later of (a) the commencement date otherwise set forth in the applicable
paragraph of this Agreement or (b) a date which is six months after the date of
Executive’s termination of employment with the Bank. Furthermore, for any
Executive affected by this six (6) month delay in payment imposed by
Section 409A of the Code, and when applicable, the aggregate amount of the first
seven (7) months of installments shall be paid at the beginning of the seventh
month following the date of termination of employment. Monthly installment
payments shall continue thereafter as specified. If any provision of this
Employment Agreement does not satisfy the requirements of Section 409A of the
Code, such provision shall be applied in a manner consistent with those
requirements.”

 

10. Subparagraph 11.10 shall be amended in its entirety to read:

“11.10 Amendments and Changes in Timing of Distributions. Any amendments or
modifications of this Agreement shall be effective only if it is in writing and
signed by each party or such party’s authorized representative. Notwithstanding
the foregoing, this Agreement may not be amended to accelerate the timing of
distributions of the Executive Benefits unless such acceleration is permissible
under Section 409A of the Code. With the consent of the Bank, the Executive may
elect a delay in the payment or a change in the form of payment, subject to the
following limitations:

(a) the election may not take effect until at least twelve (12) months after the
date on which the election is made;

(b) other than in the event of death or Disability, the first payment with
respect to such election must be deferred for a period of at least five
(5) years from the date such payment otherwise would have been made; and

 

13



--------------------------------------------------------------------------------

(c) an election related to a payment to made at a specified time may not be made
less than twelve (12) months prior to the date of the first scheduled payment.”

 

11. Subparagraph 11.14 shall be added and read:

“11.14 IRC 409A Compliance. Notwithstanding any other provision of Agreement, it
is intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement shall be provided and paid in a manner, and at
such time and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance. Any provision in this Agreement that is determined
to violate the requirements of Section 409A shall be void and without effect. To
the extent permitted under Section 409A, the parties shall reform the provision,
provided such reformation shall not subject the Executive to additional tax or
interest and the Bank shall not be required to incur any additional compensation
as a result of the reformation. In addition, any provision that is required to
appear in this Agreement that is not expressly set forth shall be deemed to be
set forth herein, and this Agreement shall be administered in all respects as if
such provision were expressly set forth. References in this Agreement to
Section 409A of the Code include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
Section 409A.”

 

12. Except as specifically amended herein, the Agreement shall remain in full
force and effect.

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

BANK:

 

Southwest Community Bank

By:  

/s/ Howard B. Levenson

Name:   Howard B. Levenson Its:   Chairman

THE EXECUTIVE:

 

/s/ Alan J. Lane

Alan J. Lane

 

15